                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIO ANGEL GUTIERREZ,                            Case No. 18-cv-07666-DMR
                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   9             v.

                                  10     NANCY A. BERRYHILL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Mario Angel Gutierrez filed the complaint in this case on December 21, 2018.

                                  14   The scheduling order directed Defendant Nancy Berryhill, Acting Commissioner of Social

                                  15   Security, to file an answer within 90 days of receipt of service of the summons and complaint.

                                  16   [Docket No. 3.] The Commissioner was served on January 11, 2019, and the deadline to file an

                                  17   answer and a certified copy of the transcript of the administrative record was April 11, 2019. The

                                  18   Commissioner is ordered to respond by April 29, 2019, and show cause for the failure to file an

                                  19   answer and copy of the administrative record.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 22, 2019

                                  23                                                   ______________________________________
                                                                                        Donna M. Ryu
                                  24                                                    United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
